Case 17-22337-jrs   Doc 74   Filed 03/06/20 Entered 03/06/20 13:57:21     Desc Main
                             Document      Page 1 of 4




 IT IS ORDERED as set forth below:



 Date: March 6, 2020
                                           _____________________________________
                                                       James R. Sacca
                                                 U.S. Bankruptcy Court Judge

 _______________________________________________________________




                UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF GEORGIA
                      GAINESVILLE DIVISION


IN RE:                     )
                           )
PAMELA MICHELE DAVIS       )    CHAPTER 13
                           )
         Debtor.           )    CASE NO. 17-22337-JRS
                           )
===========================================================

                      SUPPLEMENTAL ORDER
                           APPOINTING
               SPECIAL COUNSEL MARK S. SCHAEFFER
                  AND GLASSER & SCHAEFFER, PC


     On April 3, 2018 this Court entered its Order (Doc. No. 30) (the “Order”)

approving the appointment of Mark S. Shaeffer with Glasser & Schaeffer, PC
Case 17-22337-jrs     Doc 74    Filed 03/06/20 Entered 03/06/20 13:57:21    Desc Main
                                Document      Page 2 of 4



(“Schaeffer”) to represent the Chapter 7 Trustee in pending civil matters in order to

maximize the recovery to the bankruptcy estate. Schaeffer has been actively

involved in Debtor’s civil cases since the Order.

       Schaeffer files his Supplemental Application to clarify and update the

appointment with respect to several new issues not addressed in the Order. All

parties having been served, and the Supplemental Application being in the best

interest of the administration of the estate, it is



       ORDERED that the existing Order is ratified and supplemented with the

following specific authorizations:

       1.     The engagement of Special Counsel applies post-conversion for the

benefit of the current Chapter 13 Trustee.

       2.     Schaeffer is authorized to represent Trustee and the Debtor estate for

all purposes and claims related to all civil matters, including, without limitations any

counterclaims raised or brought against the Debtor.

       3.     Schaeffer is authorized to share his contingency fee with Busch,

Slipakoff, Mills & Slomka, LLC, which is a disinterested party and has assisted with

the civil case prior to the filing of the bankruptcy and is included in the contingency

fee arrangement previously approved by the Court.
Case 17-22337-jrs    Doc 74   Filed 03/06/20 Entered 03/06/20 13:57:21      Desc Main
                              Document      Page 3 of 4



      IT IS FURTHER ORDERED that all other terms and conditions of the

existing Order shall remain in full force and effect and any legal work performed by

Schaeffer prior to this Supplemental Order is ratified as authorized by the Court.

      IT IS FURTHER ORDERED that this Supplemental Order is entered

subject to the United States Trustee or any other party in interest filing an objection

within twenty-one (21) business days of the entry date and serving all parties in

interest, so that this matter may be heard by the Court if required.

Prepared by:

/s/ Howard P. Slomka
Howard Slomka
GA Bar # 652875
Busch, Slipakoff, Mills & Slomka, LLC
Attorney for Applicant
3350 Riverwood Parkway, Suite 2100
Atlanta, GA 30339
Tel. (404) 800-4017
HS@BSMS.law

No Opposition by:

/s/ Eric W. Roach
Eric W. Roach, Esq.
GA BAR # 143194 (with express permission)
Counsel for Nancy J. Whaley
Standing Chapter 13 Trustee
303 Peachtree Center Ave.
Suite 120
Atlanta, GA 30303
(678) 992-1201
ECF@njwtrustee.com
Case 17-22337-jrs   Doc 74   Filed 03/06/20 Entered 03/06/20 13:57:21   Desc Main
                             Document      Page 4 of 4



                 UNITED STATES BANKRUPTCY COURT
                  NORTHERN DISTRICT OF GEORGIA
                       GAINESVILLE DIVISION


IN RE:                     )
                           )
PAMELA MICHELE DAVIS       )    CHAPTER 13
                           )
         Debtor.           )    CASE NO. 17-22337-JRS
                           )
===========================================================

                             DISTRIBUTION LIST
      The within and foregoing “”SUPPLEMENTAL ORDER APPOINTING
SPECIAL COUNSEL MARK S. SCHAEFFER AND GLASSER & SCHAEFFER,
PC” shall be transmitted via electronic mail through the CM/ECF system, via hand
delivery, or by placing a true copy of same in the United States Mail, adequate
postage affixed and addressed to:


Quentin R. Carr                             Lamar Creations
The Carr Law Group                          6502 NW 176th Street
PO Box 999                                  Fort Lauderdale, FOL 33313-4527
Clarkesville, GA 30523-0017

Eric J. Roach, Esq.                         Mark S. Schaeffer, Esq.
Nancy J. Whaley, Standing Trustee           Glasser & Schaeffer, PC
303 Peachtree Center Ave.                   56 Perimeter Center East
Suite 120                                   Suite 450
Atlanta, GA 30303-1286                      Atlanta, GA 30346-2202

Howard P. Slomka, Esq
Busch, Slipakoff, Mills & Slomka, LLC
3350 Riverwood Pkwy
Suite 2100
Atlanta, GA 30339
